IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mar-Del Holdings, LLC,                :
                                      :
                          Appellant :
                                      :
                    v.                : No. 1512 C.D. 2018
                                      : Submitted: December 12, 2019
Orange Township Board of              :
Supervisors                           :
                                      :
                    v.                :
                                      :
Patricia Brewster, Robert Brewster, :
Fred Brockway, Jan Brockway,          :
John D’Orazio, Pam D’Orazio,          :
Susan B. Fetterman, Nathanial Flook, :
Sherry Flook, Charles Fritz, Jennifer :
Fritz, Corey Hughes, Jaylenn Miller, :
Andrew Smith, Christine Smith,        :
Eric Sorg and Erin Sorg               :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                       FILED: March 9, 2020


            Mar-Del Holdings, LLC (Landowner) appeals the order of the Court
of Common Pleas of the 26th Judicial District (Columbia County Branch) (trial
court) that affirmed the Orange Township (Township) Board of Supervisors’
(Board) decision, which denied Landowner’s conditional use application1 to
construct a campground and recreational vehicle (RV) park2 on its property in the
Township’s Rural Zoning District pursuant to the Township’s Zoning Ordinance.3

       1
        Section 603(c)(2) of the Pennsylvania Municipalities Planning Code (MPC), Act of July
31, 1968, P.L. 805, as amended, 53 P.S. §10603(c)(2) states, in relevant part:

               Zoning ordinances may contain . . . provisions for conditional uses
               to be allowed or denied by the governing body . . . pursuant to
               express standards and criteria set forth in the zoning ordinance. . . .
               In allowing a conditional use, the governing body may attach such
               reasonable conditions and safeguards . . . in addition to those
               expressed in the ordinance, as it may deem necessary to implement
               the purposes of this act and the zoning ordinance[.]

See also Section 909.1(b)(3) of the MPC, added by the Act of December 21, 1988, 53 P.S.
§10909.1(b)(3) (“The governing body . . . shall have exclusive jurisdiction to hear and render
final adjudications . . . [on a]pplications for conditional use under the express provisions of the
zoning ordinance pursuant to section 603(c)(2).”); Section 913.2(a), added by the Act of
December 21, 1988, 53 P.S. §10913.2(a) (“Where a governing body, in zoning ordinances, has
stated conditional uses to be granted or denied by the governing body pursuant to express
standards and criteria, the governing body shall hold hearings on and decide requests for such
conditional uses in accordance with such standards and criteria. . . . In granting a conditional use,
the governing body may attach such reasonable conditions and safeguards, in addition to those
expressed in the ordinance, as it may deem necessary to implement the purposes of this act in the
zoning ordinance.”).

       As this Court has explained:

                       A conditional use is a special exception which falls within
               the jurisdiction of the municipal legislative body rather than the
               zoning hearing board. The municipal legislative body may grant a
               conditional use pursuant to express standards and criteria set forth
               in the zoning ordinances enacted pursuant to the police powers to
               regulate land use. The fact that a use is permitted as a conditional
               use, rather than prohibited, reflects a legislative decision that the
               use is not per se adverse to the public interest.

                      In order to demonstrate that the applicant is entitled to the
               conditional use, the applicant initially bears the burden of
(Footnote continued on next page…)
                                                 2
              On October 12, 2016, the Township received Landowner’s
Application for Conditional Use regarding its property located on the south side of
LR 19030 (Mt. Pleasant Road), and on the east side of LR 19031 (Charmund
Road), and west of the Sand-Bur housing development in the Township.4 In the



(continued…)

              establishing that the application complies with the objective
              standards and criteria of the particular ordinance. Satisfaction of
              the applicant’s burden establishes a legislative presumption that the
              use is consistent with the health, safety, and welfare of the
              community. Once the applicant has satisfied this initial burden, the
              burden shifts to the objectors to rebut this presumption by
              establishing that the use will have a detrimental impact on the
              surrounding community.

In re Richboro CD Partners, L.P., 89 A.3d 742, 745 (Pa. Cmwlth.), appeal denied, 97 A.3d 746
(Pa. 2014) (citations omitted).

       2
        Section 3.300 of the Zoning Ordinance defines “Campground or [RV] Park” as “[a] plot
of ground upon which two or more campsites are located, established or maintained for
temporary occupancy by persons using tents or [RVs], and which shall not be used for long term
occupancy or residency of occupants.” Reproduced Record (R.R.) at 967a.

       3
          Patricia Brewster, Robert Brewster, Fred Brockway, Jan Brockway, John D’Orazio,
Pam D’Orazio, Susan B. Fetterman, Nathanial Flook, Sherry Flook, Charles Fritz, Jennifer Fritz,
Corey Hughes, Jaylenn Miller, Andrew Smith, Christine Smith, Eric Sorg, and Erin Sorg
(collectively, Objectors) oppose the application and intervened in the trial court appeal of the
Board’s decision.

       4
         Section 1108.4 of the Township’s Zoning Ordinance sets forth the standards and criteria
required for the grant of a conditional use, stating, in relevant part:

              A. The proposed use shall be in harmony with [the] purposes,
              goals, objectives and standards of . . . this Ordinance and all other
              ordinances of the Township.

(Footnote continued on next page…)
                                               3
(continued…)

           B. The proposal shall also be evaluated as to the degree to which
           the proposed location may be particularly suitable or unsuitable for
           the proposed use in terms of the physical characteristics of the site.

           C. The proposed use at the proposed location shall not result in a
           substantial or undue adverse effect on adjacent property, the
           character of the neighborhood, traffic conditions, . . . adjacent
           property values, or other matters affecting the public health, safety,
           and general welfare, either as they now exist or as they may in the
           future be developed as a result of the implementation of this
           Ordinance, or any other plan, program, map or ordinance of the
           Township.

                                           ***

           D. In reviewing an application, the following additional factors
           shall be considered:

                                                 ***

                  2. Adequacy and arrangement of vehicular traffic access
                  and circulation, including intersections, road widths,
                  pavement surfaces, dividers and traffic controls.

                                                 ***

                  5. Adequacy of storm water and drainage facilities [and]
                  storm water leaving any site shall not exceed pre-
                  development levels and facilities shall be designed to
                  accommodate a 10-year storm.

                                                 ***

                  7. Adequacy, type and arrangement of trees, shrubs and
                  other landscaping constituting a visual and/or noise buffer
                  between the applicant’s and adjoining lands, including the
                  maximum retention of existing vegetation.

                                                 ***
(Footnote continued on next page…)
                                             4
past, and at the time of application, the property was used as a quarry to excavate
fill. The property is located near Fishing Creek, a tributary to the Susquehanna
River, and is subject to flooding from Fishing Creek, which last occurred as a
result of Tropical Storm Lee in 2011. The property is located in a floodplain as
designated in the Township’s Floodplain Ordinance and a portion of the property is
in a designated floodway.5

(continued…)

                       9. Special attention to the adequacy and impact of
                       structures, roadways and landscaping in areas with
                       susceptibility to ponding, flooding and/or erosion.

              E. No application shall be approved unless it is found that, in
              addition to complying with each of the standards enumerated
              above, any of the application standards contained in this Ordinance
              shall be met. In instances where the supplemental standards
              contained herein do not adequately protect the general health,
              safety and welfare of parties affected, all conditions and
              safeguards deemed necessary by the Board to protect the general
              health, safety and welfare and implement the purposes of this
              Ordinance and the [MPC] shall be imposed as conditions of
              approval[.]

                                             ***

              The applicant shall supply evidence regarding compliance with the
              express standards and criteria contained herein; and data or
              evidence may be accepted from protestants. Such evidence shall
              be evaluated relative to the injurious impact on the health, safety
              and welfare of the Township; and the proposed use shall be
              approved with appropriate conditions or denied based on said
              evaluation.

R.R. at 1121a-1122a.

       5
         Section 1201.2 of the Zoning Ordinance states that “[i]t shall be unlawful for any . . .
corporation to undertake, or cause to be undertaken, any construction or development anywhere
(Footnote continued on next page…)
                                               5
              In the application, Landowner proposes to use the property as a
campground and RV park with a primary entrance/exit from and to Mt. Pleasant
Road, and a gated emergency exit controlled by the campground and the RV park’s
manager. The manager will work from 8:00 a.m. to 4:00 p.m. or 5:00 p.m.; no
security will be on site. The proposed use will be open for business 180 days per
calendar year, from April to October.
              Landowner proposes to install 50 pads for RVs with a minimum RV
size of 21 feet. Landowner also proposes to place fill on the property to raise it
above the designated floodplain level so that the fill will create a bank that will be
sloped at a 2-to-1 ratio. Landowner does not intend to erect a fence at the edge of
the slope except in an area adjacent to an existing pond.
              The Board conducted hearings on Landowner’s application at which a
number of Objectors testified and presented the expert testimony of Edmund
Poggi, III, a certified real estate broker/appraiser, and Brandon Guiher, a certified
professional civil engineer. Landowner’s principal testified and presented expert
testimony in support of the application as well.


(continued…)

within an identified floodplain area in the Township unless a permit has been issued by the
Township in accord with this Ordinance.” R.R. at 1126a. Section 1202.1 states that “[p]ermits
shall be required before any construction or development is undertaken within any identified
floodplain area in the Township.” Id. Section 1202.2 provides that a permit can only be issued
“after it has been determined that the proposed work . . . will be in conformance with the
requirements of this and all other applicable codes and ordinances,” and that no permit shall be
issued until it has been determined that “all other necessary government permits required by
State and Federal laws have been obtained.” Id. at 1127a. Likewise, Section 1204.1.B.1. states
that “[w]ithin any designated floodway (FW) area, no new construction, development, use,
activity, or encroachment of any kind, shall be allowed, except where the effect of such proposed
activity on flood heights is fully offset by accompanying improvements.” Id. at 1130a.


                                               6
               On October 25, 2017, the Board issued a decision disposing of the
application finding, in relevant part:
               19. The proposed use will have the following adverse
               effects on the neighborhood:
               A. Vehicles from 50 campsites entering and exiting the
               Property will significantly increase traffic on the two-
               lane, twenty-two foot wide macadam Charmund Road
               and the two-lane, twenty-two foot wide macadam Mt.
               Pleasant Road during the months of operation of the
               campground and [RV] park.
               B. No screening is provided to block the view of the
               campground and [RV] park from the neighboring
               residences.
               C. The normal activities at a campground and [RV]
               park, such as campfires, music, and loud conversations,
               will adversely affect the quiet peace and enjoyment of
               neighboring residential developments.
               D. Placing fill on the Property so that the Property is
               above flood elevation will cause Fishing Creek flood
               waters to backup and increase flooding on adjacent
               properties.
               E. The proposed use will have an adverse effect on
               property values in the neighboring residential
               developments.
R.R. at 21a.
               Based on the foregoing, the Board concluded that Landowner failed to
meet its burden of proving that the proposed use is suitable with respect to the
physical characteristics of the site, as required by Section 1108.4(B) of the
Township’s Zoning Ordinance, because: (1) it is located in a designated floodplain
with a portion in a floodway, as designated in the Township’s Floodplain
Ordinance; (2) placing fill on the property to raise it above the designated flood
elevation will increase flooding on adjoining properties; (3) placing fill on the

                                          7
property to raise it above the designated flood elevation will create a 2-to-1 slope
on the western edge of the property, which will present a danger to campers and
RVs; (4) the increased traffic entering and exiting the property through the one
entrance/exit on Mt. Pleasant Road over an annual 180-day period will be a burden
to the residents of the 62 homes nearby and the normal traffic on Mt. Pleasant
Road; and (5) no adequate emergency exit from the property to Charmund Road
exists because of the 2-to-1 slope of the fill to raise the property above the
designated flood elevation. R.R. at 22a.
             The Board also concluded that Landowner failed to meet its burden of
proving that the proposed use meets the requirements of Section 1108.4(C) of the
Zoning Ordinance because: (1) it will have an adverse effect on the value of the 62
nearby homes and the normal activities at a campground and RV park will disrupt
the quiet enjoyment of the neighboring properties; (2) the 50 campsites on the
campground are incompatible with the 62 conventional single-family residences
that are nearby; (3) it will result in a substantial or undue adverse effect on traffic
conditions in the neighborhood because only one entrance/exit from and to Mt.
Pleasant Road is planned with no entrance or exit from Charmund Road, causing a
substantial increase in traffic from vehicles entering and exiting the Property; (4) it
will result in a substantial or undue adverse effect on adjacent property values
because of the incompatible nature of the traditional residential neighborhoods and
a campground and RV park based on the different activities associated with the
two uses, as well as the adverse effect on the residences where the campground and
RV park is visible; and (5) it will result in a substantial or undue adverse effect on
public health, safety, and general welfare due to the adverse effects on the




                                           8
neighboring residential properties, the traffic on Mt. Pleasant Road, and the
potential increase in flooding in the surrounding area. R.R. at 23a-24a.
               The Board also concluded that Landowner failed to meet its burden of
providing evidence of the adequacy, type, and arrangement of trees, shrubs, and
other landscaping constituting a visual and/or noise buffer between the property
and the neighboring properties as required by Section 1108.4(D)(7) of the Zoning
Ordinance because no visual or noise buffer is provided to shield the view of the
campground and RV park from the neighboring residences that are within audible
range of the sounds and noises that would emanate from the campground and RV
park. R.R. at 24a. Finally, the Board concluded that Landowner failed to sustain
its burden of proving the adequacy and impact of the proposed campground and
RV park on the structures, roadways, or landscaping in areas prone to flooding, as
required by Section 1108.4(D)(9), based on the effect of placing fill to raise the
property above the designated flood elevation. Id. Accordingly, the Board denied
Landowner’s application. Id.
               On November 15, 2017, Landowner appealed the Board’s decision to
the trial court in which Objectors intervened. On April 13, 2018, the trial court
conducted argument on the appeal without receiving additional evidence. See R.R.
at 919a-936a. On October 31, 2018, the trial court issued an order affirming the
Board’s decision6 and Landowner filed the instant appeal.7

       6
           In its Pa. R.A.P. 1925(a) Opinion filed in support of its order, the trial court noted that
“[t]he [B]oard concluded that the proposed use failed to meet §1108.4(B), (C), (D)(7), and (D)(9)
of the [] Township[‘s] Zoning [O]rdinance due to the five adverse [e]ffects.” R.R. at 941a. As
the trial court explained:

                       [Landowner’s] expert witness, Arthur Thomas, testified
               that the proposed use would increase traffic in the predominantly
(Footnote continued on next page…)
                                                  9
(continued…)

           residential [area] for [180] days of the year. His impact study was
           based on the campgrounds having [2] access roads when the
           proposed use plan before the [B]oard only had [1]. Kevin
           Conahan also testified that the proposed use would generate [400]
           trips per week. Therefore, the Court finds the [B]oard could
           properly have found that [Landowner] had not met its burden.

                    The Court will analyze the lack of screening and loud
           activities in conjunction since adequate screening affects the noise
           that reaches the nearby properties. The Court notes that
           [Landowner] admits that the property for the proposed use as it is
           now does not meet the minimum screening requirements, but that
           it is part of the plan to meet those screening requirements. The
           Court, upon reviewing the record, finds that [the B]oard was
           presented with substantial relevant evidence for a reasonable mind
           to find that [Landowner] had met [its] burden on this issue and
           finds the [B]oard erred in finding otherwise. However, the
           screening may still be inadequate to prevent or lessen the noise
           from the proposed campground. Evidence was presented that [50]
           camping locations would be included as part of this proposed use
           in an area with only [62] current residences. Further, [Landowner]
           provided evidence of planned rules regarding times for campfires
           and that a manager and assistant manager would be on property to
           ensure that the rules [would be] followed. The Court finds that the
           evidence presented to the [B]oard was sufficient for the issue of
           noise to be brought before the [B]oard, but that a reasonable mind
           could find relevant evidence was presented to support the
           [B]oard’s decision including the current lack of screening along
           with only tentative plans to lessen noise.

                  The [B]oard received evidence in the form of expert
           testimony that the mound that would be part of the proposed use
           could not only erode if done improperly, but would displace water
           onto adjacent properties.      The Court finds the [B]oard’s
           determination to be supported by relevant and ample evidence that
           the proposed use would increase flooding on adjoining properties,
           which would lead a reasonable mind to support [its] findings.

(Footnote continued on next page…)
                                           10
               In this appeal, Landowner first claims that the Board’s decision is not
supported by substantial evidence.             Specifically, Landowner asserts that the
Board’s findings of fact regarding the adverse effects of increased traffic, a lack of
screening, excessive noise, increased flooding on adjacent properties, and lowering
property values, and concluding that the requirements of Section 1108.4(B), (C),
and (D) were not met, lack sufficient evidentiary support thereby constituting an
abuse of the Board’s discretion in denying Landowner’s conditional use
application. In essence, Landowner would have this Court reinterpret the evidence
presented to the Board in favor of granting the application.
               However, the Board is the sole judge of the credibility of witnesses
and the weight to be afforded their testimony. Tri-County Landfill, Inc. v. Pine
Township Zoning Hearing Board, 83 A.3d 488, 518 (Pa. Cmwlth.), appeal denied,


(continued…)

                       Objectors’ appraisal expert, Poggi, testified that the
               proposed use would negatively impact nearby property values.
               This evidence along with the evidence of more traffic in the area,
               loud activity, and increased flooding risk to adjacent properties
               could lead a reasonable mind to find that the proposed use would
               negatively impact property values. The Court finds that the
               [B]oard had evidence before it to support its finding that the
               proposed use would lower nearby property values and conclude
               [that Landowner] had failed to meet [its] burden.

Id. at 941a-942a (citations and footnote omitted).

       7
          In a land use appeal where the trial court does not take additional evidence, our review
is limited to determining whether the local governing body abused its discretion or committed an
error of law. In re Thompson, 896 A.2d 659, 666 n.4 (Pa. Cmwlth. 2006). The governing body
abuses its discretion when its findings of fact are not supported by substantial evidence. Id.
Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Id. (Citations omitted.)


                                                11
101 A.3d 788 (Pa. 2014). It is the Board’s function to weigh the evidence before it
and this Court may not substitute its interpretation of the evidence for that of the
Board. Id. Assuming that the record contains substantial evidence,8 we are bound
by the Board’s findings that resulted from resolutions of credibility and conflicting
testimony rather than a capricious disregard of evidence. Id. Further, the Board is
free to reject even uncontradicted testimony that it finds lacking in credibility,
including testimony offered by an expert witness, and it does not abuse its
discretion by choosing to believe the opinion of one expert over that offered by
another. Id.
               Guiher’s credited testimony shows that the placement of significant
amounts of fill in the floodplain could cause flooding in areas that have not flooded
before. R.R. at 680a-681a. Even Landowner’s expert conceded that the proposed
use of fill to construct the mound on the property would displace water onto the
land of adjacent landowners, which could adversely affect those landowners. Id. at
481a-483a.      Objectors’ expert also stated that if the mound is not properly
compacted, the bank could be washed away by erosion from flooding. Id. at 686a.
               The credited testimony of Poggi also shows that the proposed use
would negatively impact the value of the homes in the adjacent subdivisions. R.R.
at 596a-597a. The impact on the value would be notable because the price range
of the homes could be reduced by tens of thousands of dollars. Id. at 597a.
Landowner’s assertion that the testimony of its expert, Linda Woodward, was more

       8
          When performing a substantial evidence analysis, this Court must view the evidence in
the light most favorable to the party that prevailed before the Board. Liberties Lofts LLC v.
Zoning Board of Adjustment, 182 A.3d 513, 530 (Pa. Cmwlth. 2018). It is irrelevant whether the
record contains evidence to support findings other than those made by the Board; rather, the
critical inquiry is whether there is evidence to support the Board’s findings. Id. If there is
evidence to support those findings, this Court may not disturb the Board’s findings. Id.


                                              12
persuasive must be rejected as it is not this Court’s role to reweigh the evidence on
appeal.
             Objectors also presented credible testimony that the proposed use
would: (1) result in increased traffic, R.R. at 711a; (2) result in light pollution, id.
at 712a; (3) be dangerous due to inadequate supervision and security, id. at 713a;
(4) endanger the lives and property of nearby property owners, id. at 742a-747a;
(5) cause noise pollution from motorcycles and ATVs, id. at 749a-750a; (6) cause
smoke from fires to permeate through the nearby homes, id. at 750a-753a; (7) lead
to park visitors venturing onto neighboring properties because there is little to do
on site, id. at 765a; and (8) attract people who are not permanent residents and
have no vested interest in the community, id. at 782a. Although Landowner
asserted that screening would be provided in compliance with the Zoning
Ordinance requirements, an intention or promise to comply with the requirements
is insufficient to show entitlement to a conditional use.         In re Richboro CD
Partners L.P., 89 A.3d at 749.
             Further, a consideration in reviewing Landowner’s application is the
adequacy and arrangement of vehicular traffic and circulation.            See Section
1108.4(D)(2) of the Township’s Zoning Ordinance.              The traffic study that
Landowner submitted was an original plan submitted to the Board, which had two
entrances and exits onto separate roads. The revised plan submitted herein has
only one point of ingress and egress onto Mt. Pleasant Road with no entrance or
exit from Charmund Road. The traffic study also failed to plan for access to
Fishing Creek, one of the campground’s amenities, from the subject property
because the creek does not abut the property. R.R. at 223a. Landowner proposed




                                          13
to allow guests to access the creek by walking along the shoulder of the roadway to
get to the creek. Id. at 223a, 281a.
             Finally, Landowner claims that the Board erred in shifting the burden
of proof. Specifically, Landowner contends that the criteria upon which the Board
relied to deny the application are general requirements in the Zoning Ordinance
that do not fall within Landowner’s burden but, rather, must be proven by
Objectors. With respect to Section 1108.4(C), Landowner asserts that the Board
erred in concluding that it was Landowner’s burden to show no adverse impacts on
the health, safety, and welfare of the community because it was Objectors’ burden
to prove that there is a high degree of probability that a result not normally
generated by this type of use will occur. See, e.g., Appeal of Martin, 529 A.2d
582, 584 (Pa. Cmwlth. 1987). Likewise, with regard to suitability as set forth in
Section 1108.4(B), Landowner contends that demonstrating these requirements
remains Objectors’ duty and burden. See id. at 583 (addressing the objectors’
burden for general standards that a site is “an appropriate location for such use”).
Further, Landowner submits that the criteria set forth in Section 1108.4(B) and (C)
are general, as opposed to specific in nature, so the duty and burden remained with
Objectors. Id. Landowner further claims that Objectors failed to show to a high
degree of probability that the proposed use would have a greater adverse impact
than would normally be expected from a campground or RV park or that the use
will pose a substantial threat to the health, safety, and welfare of the community.
Moreover, any such evidence that Objectors presented was speculative so that they
failed to meet their burden of proof.
             However, as outlined above, to demonstrate that it is entitled to the
conditional use, Landowner initially bore the burden of establishing that its


                                        14
application complies with the objective standards and criteria of the Township’s
Zoning Ordinance. In re Richboro CD Partners, L.P., 89 A.3d at 745. If this
burden is satisfied, it establishes a legislative presumption that the use is consistent
with the health, safety, and welfare of the community.                  Id.    Additionally, if
Landowner satisfied this initial burden, the burden then shifted to Objectors to
rebut this presumption by establishing that the use will have a detrimental impact
on the surrounding community. Id.
               As also outlined above, Section 1108.4(E) of the Township’s Zoning
Ordinance placed the initial burden on Landowner to present sufficient evidence
demonstrating that the specific and general criteria for the grant of a conditional
use have been met. Additionally, Section 1108.4(E) specifically provides:

               The applicant shall supply evidence regarding
               compliance with the express standards and criteria
               contained herein; and data or evidence may be accepted
               from protestants. Such evidence shall be evaluated
               relative to the injurious impact on the health, safety and
               welfare of the Township; and the proposed use shall be
               approved with appropriate conditions or denied based on
               said evaluation.
R.R. at 1122.9 The Board properly found that Landowner failed to sustain its
burden in this regard by crediting Objectors’ evidence that the campground and

      9
          As the Pennsylvania Supreme Court has explained:

                The concepts of burden of production and burden of proof do not
               mean the same thing in the context of a hearing on a conditional
               use application. The Commonwealth Court has previously
               explained that, if a Borough’s zoning ordinance explicitly places
               the burden of proof on an applicant for a conditional use exception
               to demonstrate that the proposed land use would not detrimentally
               affect the health, safety, and general welfare of the community, the
               applicant has the initial burden to produce evidence, and also to
(Footnote continued on next page…)
                                               15
RV park as proposed would create a dangerous condition because it would be built
on a dirt mound in the middle of a floodplain thereby increasing the flooding risk
to adjacent properties; that it would detrimentally impact the value of the nearby
homes; and that there would be a detrimental impact on the local area through the
increase in people and traffic. As a result, the Board correctly concluded that
Landowner did not demonstrate its entitlement to the grant of a conditional use as
required by the Township’s Zoning Ordinance and failed to do so based on the
credited evidence.
              Accordingly, the trial court’s order is affirmed.




                                           MICHAEL H. WOJCIK, Judge




(continued…)

              prove, that its proposed use meets all of the specifications and
              requirements provided by the Borough’s zoning code for the grant
              of a conditional use. Butler [v. Derr Flooring, 285 A.2d 538, 542
              (Pa. Cmwlth. 1971)]; Bray [v. Zoning Board of Philadelphia, 410
A.2d 909, 912 (Pa. Cmwlth. 1980)]. At that point, the objectors
              have a burden to produce evidence showing that the proposed
              development would have a detrimental effect on the health, safety,
              and welfare of the community. If the objectors produce such
              evidence, the applicant must then prove “that the intended use
              would not violate the health, safety, and general welfare of the
              community with relation to such objections.” Butler, 285 A.2d at
              542; Bray, 410 A.2d at 912 (internal quotation marks omitted)

EQT Production Company v. Borough of Jefferson Hills, 208 A.3d 1010, 1023 n.10 (Pa. 2019).


                                             16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mar-Del Holdings, LLC,                :
                                      :
                          Appellant :
                                      :
                    v.                : No. 1512 C.D. 2018
                                      :
Orange Township Board of              :
Supervisors                           :
                                      :
                    v.                :
                                      :
Patricia Brewster, Robert Brewster, :
Fred Brockway, Jan Brockway,          :
John D’Orazio, Pam D’Orazio,          :
Susan B. Fetterman, Nathanial Flook, :
Sherry Flook, Charles Fritz, Jennifer :
Fritz, Corey Hughes, Jaylenn Miller, :
Andrew Smith, Christine Smith,        :
Eric Sorg and Erin Sorg               :


                                  ORDER


            AND NOW, this 9th day of March, 2020, the order of the Court of
Common Pleas of the 26th Judicial District (Columbia County Branch) dated
October 29, 2018, is AFFIRMED.




                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge